Appellants were convicted of theft. The complaint upon which the information is based does not begin "In the name and by the authority of the State of Texas." The information does begin "In the name and by the authority of the State of Texas." Motion in arrest of judgment was made because the complaint did not begin with the constitutional requirements: "In the name and by the authority of the State of Texas." This question has been before the court in several cases. It has been held that if the prosecution is upon an information it is not essential that the complaint on which it is based should begin "In the name and by the authority of the State of Texas." The information contains that necessary statement. It has been further held that where the prosecution is based alone upon a complaint in a court where such offense may be prosecuted, it is invalid unless it begins by using the words: "In the name and by the authority of the State of Texas;" but if it does so begin in the information, then the omission of such expression from *Page 416 
the complaint is not fatal. Saine v. State, 14 Texas Crim. App., 144; Brown v. State, 46 Tex.Crim. Rep.; Ex Parte Jackson, 50 Tex.Crim. Rep.; Treadway v. State, 61 Tex. Crim. 546; Jefferson v. State, 24 Texas Crim. App., 535; Johnson v. State, 31 Tex.Crim. Rep.; Sessions v. State, 98 S.W. Rep., 243. Under these authorities the motion in arrest of judgment was correctly overruled. Had this case been prosecuted alone upon a complaint and not upon a complaint and information, a different holding would result. This criminal proceeding is carried on in the name and by the authority of the State of Texas as contained in the information, predicated upon the complaint. Therefore, under the authorities it is sufficient, and the court was correct in overruling the motion in arrest of judgment.
The judgment will be affirmed.
Affirmed.